Exhibit 10.3
THIS STOCK APPRECIATION RIGHT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION. THIS STOCK APPRECIATION RIGHT MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES AND OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS. THE
TRANSFER OF THIS STOCK APPRECIATION RIGHT IS SUBJECT TO CERTAIN RESTRICTIONS SET
FORTH IN A SECURITIES PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE PURCHASER
OF THIS STOCK APPRECIATION RIGHT. THE COMPANY AND ITS TRANSFER AGENT WILL NOT BE
OBLIGATED TO RECOGNIZE OR GIVE EFFECT TO ANY TRANSFER MADE IN VIOLATION OF SUCH
RESTRICTIONS. A COPY OF SUCH RESTRICTIONS MAY BE OBTAINED FROM THE COMPANY UPON
WRITTEN REQUEST.
STOCK APPRECIATION RIGHT

      Date of Issuance:                     , 2010   Certificate
No. S-          

     FOR VALUE RECEIVED, Borders Group, Inc., a Michigan corporation (the
“Company”), hereby grants to LeBow Gamma Limited Partnership, a Delaware limited
partnership, and its successors and permitted assigns (the “Holder”), the right
to receive from the Company an amount, payable as provided herein, determined by
multiplying (a) 35,130,000 Share Equivalents by (b) an amount equal to the
excess, if any, of (i) the Average VWAP for the 20 Trading Days preceding, but
not including, the date the applicable Exercise Notice is delivered to the
Company over (ii) $2.25 (as adjusted from time to time hereunder, the “Base
Price”). The number of Share Equivalents and the Base Price are subject to
adjustment pursuant to provisions contained in this Stock Appreciation Right.
     This Stock Appreciation Right was issued pursuant to that certain
Securities Purchase Agreement dated as of                     , 2010 (the
“Securities Purchase Agreement”) by and between the Company and the Holder. For
the avoidance of doubt, this Stock Appreciation Right is the “Stock Appreciation
Right” referred to in the Securities Purchase Agreement. The Securities Purchase
Agreement contains terms and conditions governing the rights of the Holder with
respect to this Stock Appreciation Right, and all provisions of the Securities
Purchase Agreement are hereby incorporated herein in full by reference.
     Certain capitalized terms used in this Stock Appreciation Right are defined
in Section 4. Unless otherwise indicated herein, capitalized terms used in this
Stock Appreciation Right have the same meanings set forth in the Securities
Purchase Agreement.
     This Stock Appreciation Right is subject to the following provisions:

1



--------------------------------------------------------------------------------



 



     Section 1. Exercise of Stock Appreciation Right.
     1.1 Exercise Period. The Holder may exercise the rights represented by this
Stock Appreciation Right in accordance with Section 1.2 at any time and from
time to time after June 1, 2011 to and including the fifth anniversary of the
Date of Issuance (the “Exercise Period”).
     1.2 Exercise Procedure.
     (a) The Holder may exercise the rights represented by this Stock
Appreciation Right to cause the Company to redeem this Stock Appreciation Right
in whole or in part pursuant to this Section 1.2.
     (b) This Stock Appreciation Right will be deemed to have been exercised
when the Company has received all of the following items (the “Exercise Time”):
     (i) a completed Exercise Notice in substantially the form attached as
Exhibit I (an “Exercise Notice”) executed by the Person exercising all or part
of the rights represented by this Stock Appreciation Right (the “Exercising
Person”);
     (ii) this Stock Appreciation Right; and
     (iii) if this Stock Appreciation Right is not registered in the name of the
Exercising Person, subject to compliance with Section 6, an Assignment in
substantially the form attached as Exhibit II evidencing the assignment of this
Stock Appreciation Right to the Exercising Person.
     1.3 Redemption of Stock Appreciation Right and Payment of Exercise Amount.
     (a) Subject to Section 1.3(c), in the event that this Stock Appreciation
Right is exercised in accordance with Section 1.2 on or after April 1, 2014 (or
such earlier date as all indebtedness and other amounts outstanding under the
Loan Documents has been repaid in full), the Company will promptly, and in any
event within five Business Days, redeem the portion of this Stock Appreciation
Right exercised in accordance with Section 1.2 and pay to the Exercising Person
an amount (the “Exercise Amount”) in cash equal to (a) the number of Share
Equivalents for which this Stock Appreciation Right is being exercised, as set
forth in the applicable Exercise Notice, multiplied by (b) an amount equal to
the excess, if any, of (i) the Average VWAP for the 20 Trading Days preceding,
but not including, the date upon which the applicable Exercise Notice is
delivered to the Company over (ii) the Base Price as then in effect. The
Exercise Amount will be paid by the Company to the Exercising Person pursuant to
this Section 1.3(a) by wire transfer of immediately available funds to a bank
account designated by the Exercising Person in its Exercise Notice.
     (b) Subject to Section 1.3(c), in the event that this Stock Appreciation
Right is exercised in accordance with Section 1.2 prior to April 1, 2014, the
Company will pay the Exercise Amount by delivery to the Exercising Person of a
promissory note (an “Exercise Note”) having an initial principal amount equal to
Exercise Amount. Each Exercise Note will provide that the Company will redeem
the portion of the Stock Appreciation Right exercised in accordance with
Section 1.2 on April 1, 2014, will provide for a single payment of principal on
April 1, 2014 and will bear interest at a rate per annum (payable on maturity)
that is 2% greater than the highest rate of interest payable under any debt
facility or debt instrument issued by the Company that ranks senior to this
Stock Appreciation Right; provided that such interest rate can

2



--------------------------------------------------------------------------------



 



never be lower than 10%. Each Exercise Note will provide for customary events of
default, will require payment in full upon any the occurrence of any Change in
Control Event and may be prepaid by the Company at any time prior to maturity
without premium or penalty. The Company will use its reasonable best efforts to
promptly cause each Exercise Note to be secured by a third priority security
interest in and to the collateral securing the Company’s obligations under the
Loan Documents (including any amendments thereto), or any definitive
documentation that has since the date hereof and prior to the Exercise Time been
entered into in connection with any refinancing thereof; provided that in the
event the Company has not been able to secure the Exercise Notes prior to the
date of its next refinancing, the Company will cause the Exercise Notes to be
secured by a third priority security interest in and to the collateral securing
the Company’s obligations under any definitive documentation entered into in
connection with such refinancing. Each Exercise Note will be delivered to the
Exercising Person promptly and in any event within five Business Days after the
date of the exercise of this Stock Appreciation Right in accordance with
Section 1.2.
     (c) If a portion of this Stock Appreciation Right is exercised in
accordance with Section 1.2, and notwithstanding Sections 1.3(a) and 1.3(b), the
Board of Directors determines in good faith based upon the written advice of an
external independent financial advisor and an external independent legal
advisor, each such advisor to be reasonably acceptable to the Holder, that the
payment of all or a portion of the Exercise Amount (such portion or full amount,
the “Adverse Exercise Amount”) in cash or by delivery of an Exercise Note
accordance with Section 1.3(a) or 1.3(b), as applicable, would render the
Company insolvent under applicable law or cause the directors of the Company
under applicable law to become personally liable for the payment of an unlawful
dividend or distribution (in either case, an “Adverse Event”), then the Company
may pay solely the Adverse Exercise Amount (any such other portion of the
Exercise Amount due and payable hereunder, if applicable, to be paid by the
Company to the Exercising Person in accordance with Sections 1.3(a) and 1.3(b),
as applicable) by, at the Exercising Person’s option, (i) delivery of an
appropriate substitute instrument to be mutually agreed by the parties in good
faith, with such instrument to have an aggregate face value equal to the Adverse
Exercise Amount and which shall also include, if applicable, interest payable at
a rate per annum (payable on maturity) that is 4% greater than the highest rate
of interest payable under any debt facility or debt instrument issued by the
Company that ranks senior to this Stock Appreciation Right; provided that such
interest rate can never be lower than 12% or (ii) delivery to the Exercising
Person Common Shares having an aggregate Fair Market Value determined as of the
date of issuance by the Company to the Exercising Person equal to the Adverse
Exercise Amount. The Company will use reasonable best efforts to cause any
instrument delivered to the Holder pursuant to paragraph (i) hereof, to the
extent applicable, to promptly be secured by a third priority security interest
in and to the collateral securing the Company’s obligations under the Loan
Documents (including any amendments thereto), or any definitive documentation
that has since the date hereof and prior to the Exercise Time been entered into
by the Company in connection with any refinancing thereof; provided that in the
event the Company has not been able to pay in full the amount outstanding
thereunder prior to the date of its next refinancing, the Company will pay to
the Exercising Person as of the date of such refinancing the full Adverse
Exercise Amount in cash in immediately available funds. A certificate or
certificates evidencing any Company Shares issued by the Company pursuant to
this Section 1.3(c) will be delivered to the Exercising Person promptly and in
any event within five Business Days after the date of the exercise of this Stock
Appreciation Right in accordance with Section 1.2. As soon as practicable
following the issuance of such Common Shares, the Company will use its
reasonable best efforts in accordance with Article V of the Securities Purchase
Agreement to file with the SEC and cause to become effective a registration
statement covering the public resale of such Company Shares by the Exercising
Person.

3



--------------------------------------------------------------------------------



 



     (d) Notwithstanding anything to the contrary herein, upon the occurrence of
a Change of Control Event, the Company will redeem the portion of the Stock
Appreciation Right then outstanding and will pay to the Exercising Person as of
the date of such Change of Control Event, an amount in cash in immediately
available funds equal to (i) the number of Share Equivalents pursuant to this
Stock Appreciation Right that are outstanding, multiplied by (ii) an amount
equal to the excess, if any, of (A) the Average VWAP for the 20 Trading Days
preceding, but not including, the date upon which the applicable Exercise Notice
is delivered to the Company over (B) the Base Price as then in effect.
     1.4 Right to Issue Substitute Warrants. The Company will have the right to
(subject to applicable law and the rules of the Trading Market), at any time,
and from time to time on or prior to June 1, 2011, to duly call and convene a
meeting of the shareholders of the Company and to seek at such meeting the
consent of the shareholders of the Company to the issuance of a stock purchase
warrant (the “Substitute Warrant”) exercisable to purchase 35,130,000 Common
Shares and to the issuance of the underlying Common Shares (as adjusted for
stock splits, stock dividends, subdivisions and combinations of Common Shares)
as a substitute for this Stock Appreciation Right. The Substitute Warrant will
be substantially in the form of the Warrant attached hereto as Exhibit III, with
such rights (including those with respect to adjustment of the exercise price
and number warrant shares issuable) provided therein to be deemed operative from
the Date of Issuance hereunder.
     1.5 No Purchases of Common Shares. By delivery of an Exercise Notice
pursuant to Section 1.2, the Exercising Person will be deemed to have
represented and warranted to the Company that neither the Exercising Person or
any of its Affiliates, nor any Group of which the Exercising Person or any of
its Affiliates is a member, has, during the period during which the Average VWAP
has been calculated in connection with such Exercise Notice, acquired any Common
Shares or established or increased, directly or indirectly, a call equivalent
position, as defined in Rule 16(a)-1(b) under the Exchange Act, with respect to
the Company’s equity securities.
     1.6 Automatic Exercise. Notwithstanding anything to the contrary herein, if
all or any portion of this Stock Appreciation Right has not been exercised in
accordance with the terms of this Stock Appreciation Right prior to the day
immediately preceding the fifth anniversary of the Date of Issuance (the
“Automatic Exercise Date”), and if as of such date, the Average VWAP exceeds the
Base Price, then the then-unexercised portion of this Stock Appreciation Right
will be automatically exercised in accordance with Section 1.2.
     Section 2. Adjustment of Base Price and Number of Share Equivalents.
     2.1 Stock Dividends and Other Transactions. In case the Company (a) pays a
dividend in Common Shares or make a distribution in Common Shares to holders of
its outstanding Common Shares, (b) subdivides its outstanding Common Shares into
a greater number of shares, (c) combines its outstanding Common Shares into a
smaller number of Common Shares, or (d) issues any shares of its capital stock
in a reclassification of the Common Shares, then the number of Share Equivalents
subject to this Stock Appreciation Right immediately prior thereto will be
adjusted appropriately to take into account such event. Upon each such
adjustment pursuant to this Section 2.1 of the number of Share Equivalents
subject to this Stock Appreciation Right, the Base Price will be adjusted by
multiplying the Base Price in effect immediately prior to such adjustment by a
fraction, the numerator of which will be the number of Share Equivalents subject
to this Stock Appreciation Right immediately before such adjustment and the
denominator of which will be the number of Share Equivalents subject to this
Stock Appreciation Right immediately after such adjustment. An adjustment made
pursuant to this Section 2.1 will become effective at the close of business on
the date such event becomes effective.

4



--------------------------------------------------------------------------------



 



     2.2 Issuance of Rights. Except in connection with the Rights Offering (in
accordance with the terms and conditions set forth in Section 6.5 of the
Securities Purchase Agreement), if and whenever on or after the Date of Issuance
of this Stock Appreciation Right the Company issues rights, options or warrants
to purchase Common Shares to all or substantially all of the holders of Common
Shares (such rights, options or warrants being herein called “Rights”) providing
for an exercise or conversion price per share less than the then current Fair
Market Value (the “Exercise Price”), then immediately upon such issuance, the
Base Price will be reduced to the Base Price determined by multiplying the Base
Price in effect immediately prior to such issuance or sale by a fraction, the
numerator of which will be the sum of (a) the number of Common Shares Deemed
Outstanding immediately prior to such issuance multiplied by the Exercise Price,
plus (b) the consideration, if any, received by the Company upon such issuance,
and the denominator of which will be the product derived by multiplying the
Exercise Price times the number of shares of Common Shares Deemed Outstanding
immediately after such issuance or sale. Upon each such adjustment of the Base
Price pursuant to this Section 2.2, the number of Share Equivalents subject to
this Stock Appreciation Right will be the number of Share Equivalents subject to
this Stock Appreciation Right immediately prior to such adjustment multiplied by
a fraction, the numerator of which will be the Base Price in effect immediately
before such adjustment and the denominator of which will be the Base Price in
effect immediately after such adjustment.
     2.3 Dividends and Distributions. If the Company fixes a record date for the
payment of a dividend or the making of a distribution with respect to all or
substantially all of its Common Shares of securities, evidences of indebtedness,
assets, cash or rights (other than (i) a dividend or distribution covered by
Section 2.1(a) or (ii) in connection with an Exempt Issuance), the Base Price to
be in effect after the record date for such dividend or distribution will be
determined by multiplying (a) the Base Price in effect immediately prior to such
record date by (b) a fraction, the numerator of which will be the Fair Market
Value per Common Share as of the last trading day before the date (the
“ex-date”) on which the Common Shares first trade without the right to receive
such dividend or distribution, less the Fair Market Value of the cash,
securities (other than Common Shares) or other property paid per share in such
dividend or distribution, and the denominator of which will be the Fair Market
Value per Common Share as of the last trading day before the ex-date. Upon any
adjustment of the Base Price pursuant to this Section 2.3, the total number of
Share Equivalents subject to this Stock Appreciation Right will be such number
of Share Equivalents subject to this Stock Appreciation Right immediately prior
to such adjustment multiplied by a fraction, the numerator of which will be the
Base Price in effect immediately before such adjustment and the denominator of
which will be the Base Price in effect immediately after such adjustment.
     2.4 Tender Offers. If a publicly-announced tender offer made by the Company
or any of its Subsidiaries for all or any portion of the Common Shares expires
and tendering holders of Common Shares are paid aggregate consideration when
paid which exceeds the aggregate Fair Market Value based on the Fair Market
Value of the Common Shares acquired in such tender offer as of the last trading
date before the date on which such tender offer is first publicly announced
(such excess, the “Excess Tender Amount”), then the Base Price to be in effect
after the tender offer expires will be determined by multiplying (a) the Base
Price in effect immediately prior to such adjustment by (b) a fraction, the
numerator of which will be the Fair Market Value per Common Share as of the last
trading day before the date on which such tender offer is first publicly
announced less the Excess Per Pro Forma Share, and the denominator of which will
be the Fair Market Value per Common Share as of the last trading day before the
date on which such tender offer is first publicly announced. As used herein,
“Excess Per Pro Forma Share” means (i) the Excess Tender Amount divided by
(ii) the number of Common Shares outstanding at expiration of the tender offer
after giving pro forma effect to the purchase of shares in the tender offer.
Upon any adjustment of the Base Price pursuant to this Section 2.4, the total
number of Share Equivalents subject to this Stock Appreciation Right will be
such number of Share Equivalents subject to this Stock Appreciation Right
immediately prior to such adjustment multiplied by a fraction, the numerator of
which

5



--------------------------------------------------------------------------------



 



will be the Base Price in effect immediately before such adjustment and the
denominator of which will be the Base Price in effect immediately after such
adjustment.
     2.5 Notice of Adjustment. Whenever the number of Share Equivalents or the
Base Price is adjusted, as herein provided, the Company will promptly mail by
registered or certified mail, return receipt requested, to the Holder notice of
such adjustment or adjustments setting forth the number of Share Equivalents
subject to this Stock Appreciation Right and the Base Price of such Share
Equivalents after such adjustment, setting forth a brief statement of the facts
requiring such adjustment and setting forth the computation by which such
adjustment was made. Such notice, in the absence of manifest error, will be
conclusive evidence of the correctness of such adjustment.
     Section 3. Notice of Corporate Action. If at any time:
     (a) the Company takes a record of the holders of its Common Shares for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right,
     (b) there is a Change of Control Event; or
     (c) there is a voluntary or involuntary dissolution, liquidation or winding
up of the Company,
     then, in any one or more of such cases, the Company will give to the
Holder, if lawful and practicable to do so, at least 10 days’ prior written
notice of the date on which a record date will be selected for such dividend,
distribution or right or for determining rights to vote in respect of any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, liquidation or winding up, and in the case of any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up, at least 10 days’ prior
written notice of the date when the same will take place. Such notice in
accordance with the foregoing clause also will specify (i) the date on which any
such record is to be taken for the purpose of such dividend, distribution or
right, the date on which the holders of Common Shares will be entitled to any
such dividend, distribution or right, and the amount and character thereof and
(ii) the date on which any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up is to take place and the time, if any such time is to be fixed, as of which
the holders of Common Shares will be entitled to exchange their Common Shares
for securities or other property deliverable upon such disposition, dissolution,
liquidation or winding up. Each such written notice will be sufficiently given
if addressed to the Holder at the last address of the Holder appearing on the
books of the Company and delivered in accordance with Section 8.
     Section 4. Definitions. The following terms have meanings set forth below:
     “Average VWAP” means the price of a Common Share calculated based on the
average of the daily volume weighted average prices of the Common Shares as
reported by Bloomberg L.P. (based on trades of Common Shares executed during
each Trading Day from 9:30 a.m. (New York City time) to 4:00 p.m. (New York City
time)) for the 20 Trading Days preceding, but not including, the date on which
an Exercise Notice is delivered to the Company in accordance with Section 1.2.
     “Change of Control Event” means an event or series of events constituting
or resulting in a “change in control” as defined in the Loan Documents
(including any amendments thereto) or as defined

6



--------------------------------------------------------------------------------



 



in any successor definitive documentation that is entered into by the Company in
connection with any refinancing of the Loan Documents.
     “Common Shares” means the common shares of the Company, no par value per
share.
     “Common Shares Deemed Outstanding” means, at any given time, the number of
Common Shares actually outstanding at such time, plus the number of Common
Shares deemed to be outstanding pursuant to Section 2.2, regardless of whether
the Rights are actually exercisable at such time.
     “Fair Market Value” means:
     (a) in the case of the Common Shares, the closing price of the Common
Shares on the Trading Market on the immediately preceding Business Day of the
event in question;
     (b) in the case of cash, the amount thereof; and
     (c) in the case of any property other than Common Shares or cash, the value
of such property as determined in good faith by the Board of Directors of the
Company.
     If at any time the Common Shares are not listed on any Trading Market, the
“Fair Market Value” will be the fair market value thereof determined jointly by
the Company and the Holder. If the parties are unable to reach agreement within
a reasonable period of time, such Fair Market Value will be determined by an
appraiser jointly selected by the Company and the Holder. The determination of
such appraiser will be final and binding upon the parties, and the fees and
expenses of such appraiser will be borne equally by the Company and the Holder.
     “Share Equivalent” means a right to receive a contingent redemption
obligation of the Company and payment from the Company upon the exercise of this
Stock Appreciation Right to the extent that the value of one Common Share
determined based on the Average VWAP, exceeds the Base Price as then in effect.
Share Equivalents will be deemed solely a right to receive such a payment upon
the exercise of this Stock Appreciation Right and in no event will the Holder or
any Exercising Party have the right to acquire any Common Shares or other equity
securities of the Company pursuant to this Stock Appreciation Right or have any
other rights as a shareholder of the Company by reason of this Stock
Appreciation Right.
     “Trading Day” means a regular trading day on the Trading Market.
     Section 5. No Voting Rights; Limitations of Liability. This Stock
Appreciation Right will not entitle the Holder to any voting rights or other
rights as a shareholder of the Company. No provision hereof, and no enumeration
herein of the rights or privileges of the Holder, will give rise to any
liability of the Holder as a shareholder of the Company.
     Section 6. Stock Appreciation Right Transferable; Restrictions. Subject to
the transfer conditions and restrictions referred to in the legend endorsed
hereon and in Section 6.4 of the Securities Purchase Agreement, this Stock
Appreciation Right and all rights hereunder are transferable, in whole or in
part, without charge to the Holder, upon surrender of this Stock Appreciation
Right with a properly executed Assignment in substantially the form of
Exhibit II at the principal office of the Company. The Holder acknowledges and
agrees that this Stock Appreciation Right, if not registered, will have the
restrictions upon resale imposed by state and federal securities laws and each
Stock Appreciation Right exchangeable in accordance with Section 8 will bear a
legend in the following form:

7



--------------------------------------------------------------------------------



 



“THIS STOCK APPRECIATION RIGHT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION. THIS STOCK APPRECIATION RIGHT MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES AND OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS. THE
TRANSFER OF THIS STOCK APPRECIATION RIGHT IS SUBJECT TO CERTAIN RESTRICTIONS SET
FORTH IN A SECURITIES PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE PURCHASER
OF THIS STOCK APPRECIATION RIGHT. THE COMPANY AND ITS TRANSFER AGENT WILL NOT BE
OBLIGATED TO RECOGNIZE OR GIVE EFFECT TO ANY TRANSFER MADE IN VIOLATION OF SUCH
RESTRICTIONS. A COPY OF SUCH RESTRICTIONS MAY BE OBTAINED FROM THE COMPANY UPON
WRITTEN REQUEST.”
     Section 7. Stock Appreciation Right Exchangeable for Different
Denominations. This Stock Appreciation Right is exchangeable, upon the surrender
hereof by the Holder at the principal office of the Company, for new Stock
Appreciation Rights of like tenor representing in the aggregate the rights
hereunder, and each of such new Stock Appreciation Right will represent such
portion of such rights as is designated by the Holder at the time of such
surrender. The date the Company initially issues this Stock Appreciation Right
will be deemed to be the “Date of Issuance” hereof regardless of the number of
times new certificates representing the unexpired and unexercised rights
formerly represented by this Stock Appreciation Right are issued.
     Section 8. Replacement of Securities. If any certificate or instrument
evidencing this Stock Appreciation Right is mutilated, lost, stolen or
destroyed, the Company will issue or cause to be issued in exchange and
substitution for and upon cancellation thereof (in the case of mutilation), or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction, including an affidavit of loss and indemnity, which will
not include a requirement to post bond. The applicant for a new certificate or
instrument under such circumstances will also pay any reasonable third-party
costs associated with the issuance of such replacement securities.
     Section 9. Notices. All notices referred to in this Stock Appreciation
Right will be in writing and will be deemed to have been given when delivered in
the manner and to the addresses provided in Section 7.3 of the Securities
Purchase Agreement.
     Section 10. Amendments; Waivers. No provision of this Stock Appreciation
Right may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the Holder
or, in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought. Subject to applicable law and the rules of the
Trading Market, the Company and the Holder may at any time amend this Stock
Appreciation Right. No waiver of any default with respect to any provision,
condition or requirement of this Stock Appreciation

8



--------------------------------------------------------------------------------



 



Right will be deemed to be a continuing waiver in the future or a waiver of any
subsequent default or a waiver of any other provision, condition or requirement
hereof, nor will any delay or omission of any party to exercise any right
hereunder in any manner impair the exercise of any such right.
     Section 12. Headings. The headings herein are for convenience only, do not
constitute a part of this Stock Appreciation Right and will not be deemed to
limit or affect any of the provisions hereof.
     Section 13. Governing Law and Venue. All questions concerning the
construction, validity, enforcement and interpretation of this Stock
Appreciation Right will be governed by and construed and enforced in accordance
with the internal procedural and substantive laws of the State of New York,
without regard to the principles of conflicts of law thereof. The Company and,
by its acceptance of this Stock Appreciation Right, the Holder each agrees that
all legal proceedings concerning the construction, validity, enforcement and
interpretation of this Stock Appreciation Right (whether brought against the
Company or the Holder or their respective Affiliates, directors, officers,
shareholders, employees or agents) will be solely and exclusively subject to the
jurisdiction (a) in the United States District Court for the state of New York
located in the Southern District of New York and (b) in a state court of the
State of New York located in the county of New York. The Company and, by its
acceptance of this Stock Appreciation Right, the Holder each hereby irrevocably
and unconditionally submits to the exclusive jurisdiction of the foregoing
courts for the adjudication of any dispute arising in connection with this Stock
Appreciation Right and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. The Company and, by
its acceptance of this Stock Appreciation Right, the Holder each hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service will constitute good and sufficient service of
process and notice thereof. Nothing contained herein will be deemed to limit in
any way any right to serve process in any other manner permitted by law.
     Section 14. WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE COMPANY AND, BY
ITS ACCEPTANCE OF THIS STOCK APPRECIATION RIGHT, THE HOLDER EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.
     Section 15. Successors and Assigns. This Stock Appreciation Right will be
binding upon the parties and their respective successors and assigns. The
Company may not assign or delegate this Stock Appreciation Right or any rights
or obligations hereunder without the consent of the Holder.
* * * * *

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has executed and delivered this Stock
Appreciation Right on                     , 2010.

          BORDERS GROUP, INC.
      By:           Name:           Title:        

10



--------------------------------------------------------------------------------



 



         

EXHIBIT I
FORM OF EXERCISE NOTICE
[To be executed only upon exercise of Stock Appreciation Right]
To BORDERS GROUP, INC.:
     The undersigned registered holder of the attached Stock Appreciation Right
(the “Stock Appreciation Right”) hereby irrevocably exercises the Stock
Appreciation Right with respect                      Share Equivalents (as
defined in the Stock Appreciation Right) and requests that the applicable
Exercise Amount (as defined in the Stock Appreciation Right) be delivered to the
bank account indicated below.
     The undersigned hereby confirms the accuracy and completeness of the
representation and warranty set forth in Section 1.5 of the Stock Appreciation
Right with respect to the exercise of the Stock Appreciation Right pursuant to
this notice.

                Dated:                      (Street Address)                 
(City)          (State)          (Zip Code)           

     Bank Account Information:
 
 
 

11



--------------------------------------------------------------------------------



 



EXHIBIT II
FORM OF ASSIGNMENT
To BORDERS GROUP, INC.:
     FOR VALUE RECEIVED, the undersigned registered holder of the attached Stock
Appreciation Right (the “Stock Appreciation Right”) hereby sells, assigns and
transfers unto                           the rights represented by the Stock
Appreciation Right with respect to                      Share Equivalents (as
defined in the Stock Appreciation Right) and appoints                      as
its agent and attorney-in-fact to make such transfer on the books of Borders
Group, Inc. maintained for such purpose, with full power of substitution in the
premises.

                Dated:                      (Street Address)                 
(City)          (State)          (Zip Code)           

12